Citation Nr: 1816062	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-35 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness claimed as orthostatic hypotension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2001 to June 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2017, the Veteran testified at a Board hearing held at the RO.  A transcript of the hearing is of record.  

The record shows that the Veteran initiated an appeal of an April 2011 rating decision involving multiple issues by filing a Notice of Disagreement (NOD) in June 2013.  38 C.F.R. § 20.200.  With that said, the Veteran did not perfect the appeal by filing a substantive appeal following the RO's issuance of a Statement of the Case in September 2016.  Id.  Consequently, the appeal has not been perfected for appellate review and the Board does not have jurisdiction over it.  Therefore, this matter will not be further addressed.    

Veterans Benefits Management System (VBMS) and the electronic Veterans Appeals Control and Locator System (VACOLS) indicate that a September 2016 denial of entitlement to service connection for an eye disability has been the subject of a NOD filed in September 2017.  These systems also indicate that the RO is continuing to work on that matter.  Thus, as the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Accordingly, Manlincon is not applicable in this matter and the claim remains under the jurisdiction of the RO at this time.  Also, the Veteran raised additional claims for VA benefits when she filed the NOD, which are not currently on appeal, except for the issue of entitlement to service connection for dizziness, claimed as orthostatic hypotension.  These additional claims are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  



FINDING OF FACT

The Veteran's dizziness is a symptom of her service-connected psychiatric disability and is not a separate service-connected disability.


CONCLUSION OF LAW

A disability manifested by dizziness, separate and distinct from the symptoms associated with the Veteran's service-connected psychiatric disability, was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Here, the most probative evidence shows that the Veteran does not have a current neurological disability manifested by dizziness that is separate and distinct from her service-connected psychiatric disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  Rather, her dizziness is a symptom of her already service-connected unspecified depressive disorder with anxious distress (previously characterized as anxiety).  Indeed, she claimed as much on a September 2017 NOD when she asserted that her "hypotension (dizziness)" was caused by anxiety.  

The Veteran's service treatment records do not show any complaints or treatment for dizziness.  They do show that she was initially placed on the temporary disability retirement list in June 2011 due to anxiety, and was subsequently placed on the permanent disability retirement list in July 2013 for the same disability.  The medical evidence also shows that her anxiety is associated with panic attacks without agoraphobia.  See VA group and individual psychotherapy records dated in 2011 and 2012.  In regard to these attacks, the Veteran testified at the Board hearing in August 2017 that her symptoms started in 2006 when she began feeling overwhelmed which, in turn, led to anxiety, dizziness, trouble breathing, feeling like [her] heart was being squeezed, lightheadedness, headaches and vision problems.  See Board Hearing Transcript, page 4.

There is also a record dated in January 2013 that shows that the Veteran's bupropion caused dizziness, but that after being off of the medication for two weeks she felt better and that only her headaches remained.  Bupropion is an antidepressant medication.  See https://www.wedmd.com/druges/2/drug-13507-7155/bupropion-hcl-oral/bupriopion-extended-release-antidepressanat-oral/details (last visited March 6, 2018).  Also, there is a VA neurological follow up record in July 2017 that shows that the Veteran complained of dizziness with bad headaches.  The Veteran has related at least one type of headache to her anxiety.  See December 2016 VA outpatient record.  She has also been diagnosed postservice as having migraine headaches.

In short, aside from the Veteran's dizziness as a manifestation of her anxiety and panic attacks for which she is presently service connected for, there is no competent evidence showing that she has a separate neurological disability manifested by dizziness that is related to service.  In specific regard to the claimed disability of orthostatic hypotension, there is an August 2014 VA primary care outpatient record that contains the Veteran's report of a 10 year history of intermittent dizziness with standing.  She reported at that time that it had been checked out, but that "no one could tell her why".  This record also notes that orthostatics were negative and that labs were normal.  

While the Veteran is competent to report her observable symptoms and history, including the onset and timing of neurological manifestations which the Board must consider, she is not competent to diagnose a specific neurological condition or the cause of his symptoms, as this requires testing and medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In light of the foregoing, the Board finds that the competent evidence does not establish a separate or distinct diagnosis for which service connection can be granted.  That is, the competent evidence shows that her dizziness is a symptom of her presently service-connected psychiatric disability.  Consequently, the appropriate remedy for her to seek is an increased rating for her service-connected psychiatric disability.  

Inasmuch as an essential element of the claim for service connection for a disability manifested by dizziness, separate and distinct from the symptoms associated with the Veteran's service-connected psychiatric disability, has not been established by way of a current disability, the weight of evidence is against the claim and it must be denied.  38  U.S.C. § 5107 (b); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  


ORDER

Service connection for a disability manifested by dizziness, separate and distinct from the symptoms associated with the Veteran's service-connected psychiatric disability, claimed as orthostatic hypotension, is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


